898 F.2d 146Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Rose MECKLEY, Plaintiff-Appellant,v.FEDERAL CORRECTIONAL INSTITUTE, Alderson, BOP;  JamesLinden;  Shirley Cavendish;  Daniel Parker;  PatBennett;  Suzy Bishop;  Flo Jackson;  M.Jones;  Ron Burkhardt,Defendants-Appellees.
No. 89-6840.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 11, 1990.Decided:  March 7, 1990.

Appeal from the United States District Court for the Southern District of West Virginia, at Beckley.  Elizabeth V. Hallanan, District Judge.  (C/A No. 88-804-5)
Rose Meckley, appellant pro se.
Gary C. Call, Assistant United States Attorney, for appellees.
S.D.W.Va.
AFFIRMED.
Before DONALD RUSSELL and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Rose Meckley appeals from the district court's order granting summary judgment to defendants on Meckley's civil complaint against prison officials.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Meckley v. Federal Correctional Institute, Alderson, C/A No. 88-804-5 (S.D.W.Va. Sept. 13, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.